Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5,7-9,11,14, 16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Sanghi (US 20200103932) and further in view of Rao (US 20190377647)

Claim 1. Zaidman discloses A method (e.g., method for controlling, 0027), comprising:
receiving, by and responsive to initiation of an operation, a bit string containing information corresponding to initiation of the operation (e.g., response to receiving an event, the event code generation unit 118 generate a time stamp and associate the generated time stamp with the event in a log., 0059; the reading and/or writing, 0066; event codes and time stamps received from the first device 10, the event tracing unit 20 may be detecting its own events and recording them along with its own generated time stamps, 0068; and

, responsive to receipt of the bit string, the bit string in of a plurality of storage locations resident on (e.g., store a common time stamp, 0032; a memory of the storage system comprises a three-dimensional memory, 0019, 0049; first and second logs is a log from the storage system, 0035), wherein

	the operation is initiated by circuitry external to (e.g., sending the first and second log entries from the host to the first and second devices, 0039, and wherein
the bit string is generated by circuitry external to (e.g., the common time stamp provided by the host, 0039).

Zaidman does not disclose, but Sanghi discloses
	performing a second operation to synchronize a relative timestamp associated with the memory sub-system to a timestamp associated with the host system external to the memory sub- system based, at least in part, on information associated with the stored bit string (eg., causes the first processor to: enter a shared state with the second processor; write to the at least one hardware latch and capture a timestamp corresponding to the write; and transact the timestamp with the second processor., 0017; mechanisms to transfer system timestamps between the host and peripheral via a “time sync” message are disclosed. Specifically, the “time sync” message is an in-band doorbell interrupt that may include e.g., the direction of timestamp transfer (from host to peripheral, or peripheral to host, etc.), and the unit of the timestamp being captured. In some implementations, the “time sync” message may also provide other fields for e.g., client specific data., 0111; a host initiating a time synchronization, 0116);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi, providing the benefit of  for synchronizing time references between independently operable processors. In various exemplary aspects, the present disclosure is directed to ensuring that the independently operable processors accurately measure and report their time references (see Sanghi, 0004, 0017).


Zaidman in view of Sanghi does not disclose, but Rao discloses
	storing (e.g.,   store the data and the metadata for the data file within the non-volatile memory, 0003),
	a memory sub-system; a first portion (eg., non-volatile dual in-line memory module (NVDIMM). The persistent storage 114 includes a volatile memory 115 and a non-volatile memory 116., Fig. 1, 0011);
	wherein the relative timestamp associated with the memory sub-system and the timestamp associated with the host system external to the memory sub-system is determined based on the information contained in the bit string that corresponds to the initiation of the first operation of the host system external to the memory sub-system (eg.,   synchronize the data and the metadata of the data file with current data and current metadata for the data file found in the other information handling systems, 0003; metadata 148 stored within the persistent storage 144 of node 108 can each have a timestamp entry of T1, 0016; each time one of the data files is updated the nodes 102, 104, 106, and 108 update the data file and store metadata associated with the data file. For example, the metadata can include a timestamp , 0014; data file is synchronized within other information handling systems of a storage cluster., 0003)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi with Rao, providing the benefit of for maintaining data coherency between nodes of a storage cluster,  to enable each of the nodes to communicate with one another even if the nodes are different storage types (see Rao, 0026).

Claim 3. 	Zaidman discloses 
	wherein the memory sub-system operates within a clock domain that is different than a clock domain in which the circuitry external to the memory sub-system operates (e.g., relationship between the clocks in the first and second devices, 0016, the first device comprises a System on Chip (SoC) device, and wherein the second device comprises test equipment configured to monitor the System on Chip (SoC) device, 0017;  correlate time stamps from different time domains, 0070).

Claim 4. 	Zaidman discloses 
	further comprising storing the bit string in a page register resident on the memory sub-system as part of storing the bit string in the portion of the plurality of storage locations (e.g., correlate time stamps from different time domains, 0070-0071).

Claim 5. 	Zaidman discloses 
writing, as part of the operation, a quantity of log entries to a second portion of the plurality of storage locations subsequent to storing the bit string in the portion of the plurality of storage locations (e.g., event code and time stamp can be sent to the event tracing unit (the second device) 20 for future analysis or transmission.  For example, the processor 510 in the event tracing unit 20 can be configured to use the event code and time stamp to trace the operation of the hardware and software in the first device 10, 0067);
determining that the operation is complete; receiving, by the memory sub-system and responsive to completion of the operation, a bit string containing information corresponding to completion of the operation (e.g., Examples of events internal to the first device 10 include, but are not limited to, a hardware interrupt triggered by the reception of data, completion of a read and/or write operation to memory, 0066); and

Zaidman does not disclose, but Sanghi discloses
	storing, responsive to receipt of the bit string, the bit string corresponding to completion of the operation in a third portion of the plurality of storage locations (e.g., FIG. 6 illustrates one exemplary transmission protocol for data transactions between two or more independently operable processor apparatus, via the use of a transfer ring of transfer descriptors (TR/TDs) and a completion ring of completion descriptors (CR/CDs) in a shared memory. While a single TR and CR is illustrated for clarity, the various techniques described herein are generally used with multiple rings operating concurrently., 0094).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi, providing the benefit of  for synchronizing time references between independently operable processors. In various exemplary aspects, the present disclosure is directed to ensuring that the independently operable processors accurately measure and report their time references (see Sanghi, 0004, 0017).

Claim 7. Zaidman discloses 
	determining a time at which the operation was initiated based, at least in part, on the string containing information corresponding to initiation of the operation (e.g., to detect internal events and make a record of them with the associated time stamp that was generated when the event occurred, 0066).

Claim 8. Zaidman discloses A non-transitory computer-readable medium comprising instructions that, when executed by a processing device, cause the processing device to:
assign resident on a memory sub-system to store a bit string corresponding to initiation of an operation initiated by circuitry external to the memory sub- system (e.g., The SET event causes the first device 10 to generate an event code 28 for the synch event and associates a time stamp with that event code, both of which are provided to the ATB 16, for transmission to the second device 20, which can store the information in an event log 30, 0077); and

cause the bit string to be stored in the address of the register, wherein the bit string is generated by the circuitry external to the memory sub-system (e.g., the ATB 26 of the second device 20 receives the special synch header from the first device 10, an ATB synch detector 27 detects the special header and responds by storing a time stamp generated at that time by the second device 20 in a storage device 29 in the second device 20, 0078).

Zaidman does not disclose, but Sanghi discloses
	an address in a register (eg., a pointer stores a memory address that is interpreted by a compiler as an absolute location in system memory or a relative location in system memory based on e.g., a base address, reference address, memory window, or other memory subset, 0100);
	cause a time at which information is written from the host system external to the memory sub-system to the register resident on the memory sub-system to be synchronized with a timestamp associated with the memory sub-system (eg., causes the first processor to: enter a shared state with the second processor; write to the at least one hardware latch and capture a timestamp corresponding to the write; and transact the timestamp with the second processor., 0017; mechanisms to transfer system timestamps between the host and peripheral via a “time sync” message are disclosed. Specifically, the “time sync” message is an in-band doorbell interrupt that may include e.g., the direction of timestamp transfer (from host to peripheral, or peripheral to host, etc.), and the unit of the timestamp being captured. In some implementations, the “time sync” message may also provide other fields for e.g., client specific data., 0111; a host initiating a time synchronization, 0116);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi, providing the benefit of  for synchronizing time references between independently operable processors. In various exemplary aspects, the present disclosure is directed to ensuring that the independently operable processors accurately measure and report their time references (see Sanghi, 0004, 0017).

Zaidman in view of Sanghi does not disclose, but Rao discloses
	storing (e.g.,   store the data and the metadata for the data file within the non-volatile memory, 0003),
	a memory sub-system; a first portion (eg., non-volatile dual in-line memory module (NVDIMM). The persistent storage 114 includes a volatile memory 115 and a non-volatile memory 116., Fig. 1, 0011);
	wherein the timestamp associated with the memory sub-system and the time at which information is written from the host system external to the memory sub-system can be determined based on information contained in the bit string that corresponds to initiation of the operation (eg.,   synchronize the data and the metadata of the data file with current data and current metadata for the data file found in the other information handling systems, 0003; metadata 148 stored within the persistent storage 144 of node 108 can each have a timestamp entry of T1, 0016; each time one of the data files is updated the nodes 102, 104, 106, and 108 update the data file and store metadata associated with the data file. For example, the metadata can include a timestamp , 0014; data file is synchronized within other information handling systems of a storage cluster., 0003)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi with Rao, providing the benefit of for maintaining data coherency between nodes of a storage cluster,  to enable each of the nodes to communicate with one another even if the nodes are different storage types (see Rao, 0026).

Claim 9 is rejected for reasons similar to claim 5 above.

Claim 11. Zaidman discloses 
determine that the circuitry external to the memory sub-system operates in a clock domain that is different than a clock domain in which the memory sub-system operates (e.g., relationship between the clocks in the first and second devices, 0016, the first device comprises a System on Chip (SoC) device, and wherein the second device comprises test equipment configured to monitor the System on Chip (SoC) device, 0017;  correlate time stamps from different time domains, 0070); and
assign the address in the register to store the bit string based, at least in part, on the determination (e.g., correlate time stamps from different time domains, 0070-0071).

Claim 14. Zaidman discloses A system (e.g., storage system) , comprising: 
a plurality of memory devices (e.g., system on chip, …three-dimensional memory, 0017-0019; ); and 
a processing device coupled to the plurality of memory devices (e.g., controller, 0020, 0021), the processing device to perform operations comprising:
receiving a bit string from a host corresponding to initiation of an operation by the host, wherein the bit string is generated by the host and the host operates a first clock domain, and domain (e.g., the first time stamp is generated using a clock in the first device, para 0015;  the controller is configured to generate the time stamp in response to the system event tracer (SET) event, 0021); 

wherein the processing device operates at a second clock (e.g., the second time stamp is generated using a clock in the second, device, , 0015).

Zaidman does not disclose, but Sanghi discloses
	an address in a register (eg., a pointer stores a memory address that is interpreted by a compiler as an absolute location in system memory or a relative location in system memory based on e.g., a base address, reference address, memory window, or other memory subset, 0100);
	performing an operation to synchronize a relative timestamp associated with the memory devices to a timestamp associated with the host based, at least in part, on information associated with the stored bit string (eg., causes the first processor to: enter a shared state with the second processor; write to the at least one hardware latch and capture a timestamp corresponding to the write; and transact the timestamp with the second processor., 0017; mechanisms to transfer system timestamps between the host and peripheral via a “time sync” message are disclosed. Specifically, the “time sync” message is an in-band doorbell interrupt that may include e.g., the direction of timestamp transfer (from host to peripheral, or peripheral to host, etc.), and the unit of the timestamp being captured. In some implementations, the “time sync” message may also provide other fields for e.g., client specific data., 0111; a host initiating a time synchronization, 0116);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi, providing the benefit of  for synchronizing time references between independently operable processors. In various exemplary aspects, the present disclosure is directed to ensuring that the independently operable processors accurately measure and report their time references (see Sanghi, 0004, 0017).

Zaidman in view of Sanghi does not disclose, but Rao discloses
	causing the bit string to be stored in the plurality of memory devices (eg., storing the updated file B as respective data 127, 137, and 147 in the respective persistent memories 124, 134, and 136, 0020); 
	
	wherein the relative timestamp associated with the memory devices and the timestamp associated with the host system to the memory sub-system is determined based on information contained in the bit string that corresponds to the operation imitated by the host. (eg.,   synchronize the data and the metadata of the data file with current data and current metadata for the data file found in the other information handling systems, 0003; metadata 148 stored within the persistent storage 144 of node 108 can each have a timestamp entry of T1, 0016; each time one of the data files is updated the nodes 102, 104, 106, and 108 update the data file and store metadata associated with the data file. For example, the metadata can include a timestamp , 0014; data file is synchronized within other information handling systems of a storage cluster., 0003)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi with Rao, providing the benefit of for maintaining data coherency between nodes of a storage cluster,  to enable each of the nodes to communicate with one another even if the nodes are different storage types (see Rao, 0026).



7.	Claims 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Sanghi (cited above) and Rao (cited above), and further in view of Zhao (US 20170220663)

Claim 6. Zaidman in view of Sanghi and Rao does not disclose, but Zhao discloses
	further comprising generating a report that is searchable, human- readable, or both, based, at least in part, on the bit string containing information corresponding to initiation of the operation, the quantity of log entries, or the bit string corresponding to completion of the operation, or combinations thereof (e.g., controller may provide reports, one or more user interfaces, and other information for a user, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, with Sanghi and Rao, with Zhao providing the benefit of event logs and an improved system for extracting information from log management systems providing information in a human readable manner (see Zhao, 0003).

Claim 10 is rejected for reasons similar to claim 6 above.

6.	Claims 16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) in view of Sanghi (cited above) and Rao (cited above),  and further in view of Moroo (US 20110191638).

Claim 16. Zaidman in view of Sanghi and Rao does not disclose, but Moroo discloses
	wherein the plurality of memory devices include a plurality of storage locations that correspond to a portion of a register resident on the plurality of memory devices (e.g., log pointer 230a is monitored and matches a predetermined memory address, 0077, writes a memory address of a position where the data log has been saved into the log pointer 230a, 0108 Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, in view of Sanghi and Rao with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).

Claim 18. Zaidman discloses 
receiving a bit string corresponding to completion of the operation initiated by the host (e.g., Examples of events internal to the first device 10 include, but are not limited to, a hardware interrupt triggered by the reception of data, completion of a read and/or write operation to memory, 0066); and

Zaidman in view of Sanghi and Rao does not disclose, but Moroo discloses
	causing the bit string corresponding to completion of the operation to be stored in the plurality of memory devices (e.g., Upon receiving the log output notification N1 from the computing node 100a, the computing node 100b stops execution of the program and outputs a data log D2 to the IO node 100c, para 0079).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, in view of Sanghi and Rao with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).

Claim 20. Zaidman in view of Sanghi and Rao does not disclose, but Moroo discloses
	wherein the operation is performed as part of an operation to write a log entry to the plurality of memory devices (e.g., outputs the log output notification N1 to the computing node 100b simultaneously with output of the data log D1, 0082). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, in view of Sanghi and Rao with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).



9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Sanghi (cited above) and Rao (cited above),  and further in view of Mahony (US 20210004157)

Claim 19. Zaidman in view of Sanghi and Rao does not disclose, but Mahony discloses 
	wherein the bit string comprises a single byte of information (e.g., byte 0x10-0x13 is a timestamp (TS) field 208 including a timestamp, 0080).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, in view of Sanghi and Rao, with Mahony providing the benefit of dynamically reducing size of metadata for LUN data in data storage systems (see Mahony, 0069), where host systems store data or retrieve data from a storage device in a data storage system (0004).





Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
For claims 1, 8, and 14, Applicant argues that the cited references do not disclose the amended limitations.  
In this OA, Sanghi and Rao, in combination with Zaidman render the amended limitations as obvious.
Specifically, Zaidman does not disclose, but Sanghi discloses
	performing a second operation to synchronize a relative timestamp associated with the memory sub-system to a timestamp associated with the host system external to the memory sub- system based, at least in part, on information associated with the stored bit string (eg., causes the first processor to: enter a shared state with the second processor; write to the at least one hardware latch and capture a timestamp corresponding to the write; and transact the timestamp with the second processor., 0017; mechanisms to transfer system timestamps between the host and peripheral via a “time sync” message are disclosed. Specifically, the “time sync” message is an in-band doorbell interrupt that may include e.g., the direction of timestamp transfer (from host to peripheral, or peripheral to host, etc.), and the unit of the timestamp being captured. In some implementations, the “time sync” message may also provide other fields for e.g., client specific data., 0111; a host initiating a time synchronization, 0116);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Sanghi, providing the benefit of  for synchronizing time references between independently operable processors. In various exemplary aspects, the present disclosure is directed to ensuring that the independently operable processors accurately measure and report their time references (see Sanghi, 0004, 0017).

Zaidman in view of Moroo and Sanghi does not disclose, but Rao discloses
	storing (e.g.,   store the data and the metadata for the data file within the non-volatile memory, 0003),
	a memory sub-system; a first portion (eg., non-volatile dual in-line memory module (NVDIMM). The persistent storage 114 includes a volatile memory 115 and a non-volatile memory 116., Fig. 1, 0011);
	wherein the relative timestamp associated with the memory sub-system and the timestamp associated with the host system external to the memory sub-system is determined based on the information contained in the bit string that corresponds to the initiation of the first operation of the host system external to the memory sub-system (eg.,   synchronize the data and the metadata of the data file with current data and current metadata for the data file found in the other information handling systems, 0003; metadata 148 stored within the persistent storage 144 of node 108 can each have a timestamp entry of T1, 0016; each time one of the data files is updated the nodes 102, 104, 106, and 108 update the data file and store metadata associated with the data file. For example, the metadata can include a timestamp , 0014; data file is synchronized within other information handling systems of a storage cluster., 0003)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, with Sanghi with Rao, providing the benefit of for maintaining data coherency between nodes of a storage cluster,  to enable each of the nodes to communicate with one another even if the nodes are different storage types (see Rao, 0026).


	Applicant’s arguments for dependent claims 3-11, 14, 16, 18-20 are based on dependency from base claims 1, 8 and/or 14, addressed above.






















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135